DETAILED ACTION
Claims 1-20 are presented for examination, wherein claim 1 is currently amended; claim 4 is withdrawn; and, claims 12-20 are newly added.
The election requirement of April 30, 2021 is withdrawn as a result of the applicants’ arguments and further consideration of the initial disclosure.
The 35 U.S.C. § 103 rejection of claims 1-3, 6-8, and 10-11 over Kim is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claims 5 and 9 over Kim as modified is withdrawn as a result of the amendments to claim 1, from which said claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-Su et al (US 2012/0028090).
Regarding newly amended independent claim 1, Kyung-Su teaches a secondary battery (e.g. item 100) with a cylindrical form factor (e.g. ¶0050 plus e.g. Figures 1-5 and 7), said battery reading on “cylindrical battery cell,” said battery comprising:
battery case, wherein an electrode assembly of a cathode, a separator and an anode structure and an electrolyte are disposed within the battery case” and “a cylindrical metal container forming the battery case;”
(2)	a cap assembly (e.g. item 30) coupled to seal an open, upper end of said case (e.g. ¶¶ 0050-51 plus e.g. Figures 1-5 and 7), reading on “a cap assembly mounted on an open upper end of the metal container; and,
(3)	a gasket (e.g. item 40) composed of an elastic material with electric insulation, such as polyolefin or polypropylene, said gasket interposed between said case and said cap assembly (e.g. ¶¶ 0045 and 50 plus e.g. Figures 1-5 and 7), reading on “a gasket of an elastic material interposed between the metal container and the cap assembly,’
wherein an upper portion of said case, at a portion above said electrode assembly, is bent inwards by pressure to form a beading portion (e.g. item 24) for preventing vertical movement of said electrode assembly; and, a third leakage prevention portion (e.g. item 250) at said upper portion of said case surrounds and contacts an exterior surface of said gasket, including over a top surface of said cap assembly and gasket by clamping (e.g. ¶¶ 0037, 54, 56-57, and 64-69 plus e.g. Figures 1-5 and 7), reading on “the upper end of the metal container is clamped to form an inward-bent portion that is bent exterior surface of the gasket,”
wherein said third leakage prevention portion has at least one serration, wherein said serration may have a triangular, rectangular, or round shape, wherein at least part of said serration is cut into said case, and wherein said third leakage prevention portion may extend from said open end of said case to within said beading portion and receives partial insertion of said gasket (e.g. ¶¶ 0016-17, 22-23, and 69 plus e.g. Figure 7), reading on “wherein a groove, configured to receive partial insertion of the gasket … , is formed as a recess that is cut into an interior surface of the inward-bent portion of the metal container,
wherein the process limitation “by clamping” does not patentably distinguish the instant invention, MPEP § 2113; alternatively, said third leakage prevention portion is capable of “to receive partial insertion of the gasket by clamping,” reading on “… configured to receive partial insertion of the gasket by clamping … ;”

Kyung-Su teaches said third leakage prevention portion has said serrated structure formed at an inner side of said case, which is contacted with said gasket, wherein said third leakage prevention portion prevents electrolyte or gas from being discharging through a portion other than an interface between said gasket and said cap assembly, or through an inner side of said case, due to an external impact or inner pressure in the battery (e.g. ¶0069), but does not expressly teach the previously added limitation “a radial width of the groove is narrower than a radial width of the inward-bent portion.”
However, it would have been obvious to a person of ordinary skill in the art that said serrated structure would be designed so that a serration provided on one side of Figure 7 is contiguous with a corresponding serration on the other side said figure since it inner side of said case, the radial width of said serrated structure would be less than that of the radial width of the outer side of said case, reading on said previously added limitation.

Kyung-Su teaches said third leakage prevention portion has at least one serration, wherein said serration may have said triangular, rectangular, or round shape, wherein said third leakage prevention portion may extend from said open end of said case to within said beading portion and receives partial insertion of said gasket (e.g. supra), but does not expressly teach the newly added limitation, “… such that the groove is defined between a first convex corner and a second convex corner formed on the interior surface of the inward-bent portion, the first convex corner being disposed at a radially outer side of the groove and the second convex comer being disposed at a radially inner side of the groove.”
However, it would have been obvious to a person of ordinary skill in the art to modify the exemplified embodiment illustrated in Figure 7 so that said at least one serration includes one contiguous serration, which is within the disclosure “at least one,” and further locate said one contiguous serration on the interior surface of the top, inward-bent portion of said case, since said third leakage prevention portion prevents electrolyte or gas from being discharging through a portion other than an interface between said gasket and said cap assembly, or through an inner side of said case, due to an external impact or inner pressure in the battery, and further obvious to form the angles formed newly added limitation.
Regarding previously amended claim 2, Kyung-Su teaches the battery of claim 1, wherein said serration may have said triangular, rectangular, or round shape (e.g. supra), reading on “a vertical cross-section shape of the groove is semicircular, triangular or quadrangular.”
Regarding previously amended claim 3, Kyung-Su teaches the battery of claim 1, wherein said serrated structure would be designed so that a serration provided on one side of Figure 7 is contiguous with a corresponding serration on the other side said figure (e.g. supra), reading on “the groove is formed continuously along an entire circumference of the interior surface of the metal container.”
Regarding previously amended claims 6 and 8, Kyung-Su teaches the battery of claim 1, wherein said serrated structure of said case receives partial insertion of said gasket, wherein said gasket is composed of an elastic material with electric insulation (e.g. supra), and alternatively may be provided with serration or protrusion at a surface of said  gasket to correspond with said serrated structure of said case (e.g. ¶0069), reading on the  previously amended
Regarding claim 7, Kyung-Su teaches the battery of claim 1, wherein said gasket is composed of an elastic material with electric insulation, such as polyolefin or polypropylene (e.g. supra), reading on “the elastic material of the gasket includes at least one selected from the group consisting of polyethylene, polypropylene, polyimide, natural rubber, and synthetic rubber.”
Regarding claim 11, Kyung-Su teaches the battery of claim 1, wherein said third leakage prevention portion has at least one serration, wherein said serration may have said triangular, rectangular, or round shape, wherein said third leakage prevention portion may extend from said open end of said case to within said beading portion and receives partial insertion of said gasket (e.g. supra).
Further, it would have been obvious to a person of ordinary skill in the art to modify the exemplified embodiment illustrated in Figure 7 so that said at least one serration includes two distinct contiguous serrations, which is within the disclosure “at least one,” and further locate the second contiguous serration on the interior surface of beading portion, since said third leakage prevention portion prevents electrolyte or gas from being discharging through a portion other than an interface between said gasket and said cap assembly, or through an inner side of said case, due to an external impact or inner pressure in the battery, reading on “an additional groove is formed on an interior surface of the metal container at a position other than the inward-bent portion.”

Regarding newly added claims 12-14, 16, and 19-20, Kyung-Su is applied as provided supra, with the following amendments.
Still regarding newly added independent claim 12, Kyung-Su teaches said secondary battery, wherein said third leakage prevention portion has at least one at least one serration includes one contiguous serration, which is within the disclosure “at least one,” and further locate said one contiguous serration on the interior surface of the top, inward-bent portion of said case (e.g. supra), reading on “… the inward-bent portion having a thickness … such that the thickness of the inward-bent portion in a region of the inward-bent portion containing the groove is less than the thickness of the inward-bent portion in a region of the inward-bent portion not containing the groove ….”
Still regarding newly added independent claim 20, Kyung-Su teaches said secondary battery, wherein said third leakage prevention portion has at least one serration, wherein said serration may have said triangular, rectangular, or round shape, wherein at least part of said serration is cut into said case, and wherein said at least one serration includes one contiguous serration, which is within the disclosure “at least one,” and further locate said one contiguous serration on the interior surface of the top, inward-bent portion of said case (e.g. supra), further, said interior surface of the top, inward-bent portion of said case is substantially planar (e.g. Figures 1-5 and 7).
Kyung-Su does not expressly teach said serration away from the bend or ending of said substantially planar top, inward-bent portion of said case. However, it would have been obvious to a person of ordinary skill in the art since the serration is taught to have a “triangular, rectangular, or round shape,” which requires the adjacent material to have a sufficient amount of un-bent/volume material adjacent to said serration, to ensure said 

Claims 5, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-Su et al (US 2012/00280900), as provided supra, in view of Kim et al (US 2012/0094169).
Regarding previously amended claim 5 plus newly added claim 15, Kyung-Su teaches the battery of claims 1 and 12, as provided supra, but does not expressly teach said concave portion of said battery case is “formed about 1 mm to about 10 mm apart from an end of the metal container.”
However, Kim teaches a secondary battery, and more particularly, to a secondary battery having improved safety (e.g. ¶0002), said safety resulting in part due to optimizing a distance parameter (e.g. item T2), said distance between the end of a battery case (e.g. item 124) to the inside portion of the battery case at a bend (¶0063 and e.g. e.g. Figure 5). Said distance T2 is result-effective of the battery case to withstand internal pressure from within said battery, optimized to within the range of 1.5 mm to 1.9 mm (e.g. Id).
As a result, it would have been obvious to optimize the battery case of Kyung-Su so that the distance between the end of the battery case to the bend therein to be within 1.5 to 1.9 mm, since Kim teaches said distance is critical in optimizing the battery’s 
In the alternative, differences in relative dimensions are a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, e.g. MPEP § 2144.04(IV).
Regarding previously amended claim 9 plus newly added claim 17, Kyung-Su teaches the battery of claims 1 and 12, as provided supra, wherein the radius of curvature of said concave portion of said battery case is determined by the thickness of said gasket (e.g. Figures 1-5 and 7), but does not expressly teach said concave portion of said battery case is “is formed to a depth of about 0.05 mm to about 0.5 mm.”
However, Kim teaches a secondary battery, and more particularly, to a secondary battery having improved safety (e.g. ¶0002), wherein said battery has a crimping part (e.g. item 124) that bends around gasket (e.g. item 140), such that the radius of bending is determined by the thickness of said gasket (e.g. Figure 5). Said gasket has a thickness (T1) preferably be greater than or equal to about 0.4 mm and may be less than or equal to about 0.8 mm. Said thickness is result-effective on the battery case ability to bend and bend without cracking (e.g. ¶0059 plus e.g. Figure 5).
As a result, it would have been obvious to optimize the thickness of the gasket of Kyung-Su and further optimize the radius of curvature of Kyung-Su to about 0.4 to about 0.8 mm, around said gasket, since Kim teaches or suggests doing so would optimize the battery case ability to bend and bend without cracking, reading on “the groove is formed to a depth of about 0.05 mm to about 0.5 mm.”
In the alternative, differences in relative dimensions are a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, e.g. MPEP § 2144.04(IV).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung-Su et al (US 2012/00280900), as provided supra, in view of Kim et al (KR 2007/0006248).
Regarding claim 10 and newly added claim 18, Kyung-Su teaches the battery of claims 1 and 12, wherein said serrated structure is formed at said inner side of said case, which is contacted with said gasket, wherein said third leakage prevention portion prevents electrolyte or gas from being discharging through a portion other than an interface between said gasket and said cap assembly, as provided supra, but does not expressly teach the limitation “an adhesive is applied to the groove.”
However, Kim teaches a cylindrical secondary battery (e.g. 3:3), said battery comprising a battery can (e.g. item 10) containing an electrode assembly (e.g. item 20), said electrode assembly having two different electrodes (e.g. items 25) and a separator (e.g. item 21 and/or 23) interposed therebetween, said electrode assembly rolled into a “jelly roll” shape and housed within said battery can along with an electrolyte solution (e.g. 3:3-5:1 plus e.g. Figures 1-4), wherein said battery can is formed in a cylindrical shape and composed of e.g. aluminum or aluminum alloy formed by a method such as deep drawing (e.g. 4:2); a cap assembly (e.g. item 80) coupled to an upper end of said battery can (e.g. 4:1 plus e.g. Figures 1-4); and, a gasket (e.g. item 30) sandwiched between the cap assembly and an upper portion of the can to maintain insulation and tightness between the cap assembly and the can (e.g. 4:1), wherein said gasket may be composed of rubber material or silicone material (e.g. 5:2 and 6:1), and further wherein 
As a result, it would have been obvious to apply adhesive of Kim to said serrated third leakage prevention portion of Kyung-Su, since Kim teaches said adhesive improves the sealing property between said can and said gasket, thereby more reliably preventing leakage of said electrolyte, reading on said limitation.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuttle (US 5,725,967).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723